— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the trial court erred in denying his request to charge the jury on the law of entrapment. Viewing the evidence in the light most favorable to defendant, we find that there was insufficient evidence to demonstrate that defendant was improperly induced to engage in any criminal act for which he lacked a predisposition (see, People v Butts, 72 NY2d 746; People v Alwadish, 67 NY2d 973, 974; People v Thompson, 47 NY2d 940, 941; People v Pilgrim, 154 AD2d 407, lv denied 75 NY2d 816; People v Beverly, 148 AD2d 922, lv denied 74 NY2d 661).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Monroe County Court, Maloy, J. — Criminal Sale Controlled Substance, 1st Degree.) Present — Dillon, P. J., Callahan, Denman, Green and Lowery, JJ.